Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Claim 1 is canceled. Claims 2-17 are pending and under examination in this office action.

Information Disclosure Statement
3.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
4.	The disclosure is objected to because of the following informalities: the first paragraph is objected to because Application No. 15/717450 was abandoned and Application No. 14/889750 was issued as US Patent No. 9827295. Appropriate correction is required.


Claim Rejections - 35 USC § 112

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,  because the specification, while being enabling for restoring the expression levels of a lysosomal enzyme in a subject with a deficiency of the lysosomal enzyme using an rAAV9 or rAAVrh10 encoding the lysosomal enzyme, wherein the lysosomal enzyme includes alpha-L-iduronidase, iduronate-2- sulfatase, heparan sulfate sulfatase, N-acetyl-alpha-D-glucosaminidase, beta-hexosaminidase, alpha-galactosidase, betagalactosidase, beta-glucuronidase, acid maltase or glucocerebrosidase, does not reasonably provide enablement for a method for preventing, inhibiting or  treating one or more neurological symptoms in a human having all forms of lysosomal storage disease using a rAAV9 or rAAVrh10 encoding a structurally and functionally undefined lysosomal enzyme as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  In addition, the specification does not enable the invention of claims 2-17 that is directed to a method of prevention and curing.
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’. These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)”. See MPEP § 2164.01.
Claims 2-17 are drawn to a method to prevent, inhibit or treat one or more neurological symptoms in a human having a lysosomal storage disease (LSD), comprising administering to the human a composition comprising an effective amount of rAAV vector comprising an open reading frame encoding a lysosomal storage enzyme, the expression of which in the human prevents, inhibits or treats the one or more symptoms, wherein the rAAV comprises a rAAV-9 capsid or a rAAVrh10 capsid. 
The claims encompass methods of treating, preventing and curing all forms of LSD using a rAAV-9 or rAAVrh10 vector encoding a structurally and functionally undefined lysosomal storage enzyme in view of paragraphs [0045] and [0046] of the instant specification (based on published application).
The instant invention is based on findings that intracerebroventricularly (ICV) or intrathecally (IT) administering a rAAV-9 vector encoding to alpha-L-iduronidase (IDUA) in IDUA-deficient mice resulted in increased expression levels of IDUA in the mice. Applicant extrapolates the above findings to the claimed method of preventing, inhibiting or treating one or more neurological symptoms in a human having a LSD by administering to the human a composition comprising a rAAV9 or rAAVrh10 encoding a lysosomal storage enzyme. 
First, Applicant is not enabled for a method of preventing or treating including preventing a person from getting a LSD or curing a l LSD. The instant claims recite the limitation “prevent, inhibit or treat one or more neurological symptoms in a human having a lysosomal storage disease …", which encompasses preventing and curing all forms of neurological symptoms in all forms of LSDs caused by all possible mechanisms in view of paragraphs [paragraphs [0045] and [0046] of instant specification (based on published application). 
[0045] “Treating” or “treatment” within the meaning herein refers to an alleviation of symptoms associated with a disorder or disease, “inhibiting” means inhibition of further progression or worsening of the symptoms associated with the disorder or disease, and “preventing” refers to prevention of the symptoms associated with the disorder or disease.

[0046] As used herein, an “effective amount” or a “therapeutically effective amount” of an agent of the invention e.g., a recombinant AAV encoding a gene product, refers to an amount of the agent that alleviates, in whole or in part, symptoms associated with the disorder or condition, or halts or slows further progression or worsening of those symptoms, or prevents or provides prophylaxis for the disorder or condition, e.g., an amount that is effective to prevent, inhibit or treat in the individual one or more neurological symptoms.

However, neither the specification nor the prior art provides guidance as to how to prevent a person from having a LSD caused by all possible mechanisms or cure the LSD caused by all possible mechanisms. There is no cure for LSDs caused by all possible mechanism in view of the factsheet of LSDs from the Cleveland Clinic website.  Any individual has a potential to develop any LSD caused by all possible mechanisms because LSDs are inherited metabolic disorders and most LSD are autosomal recessive disorders, which are rare genetic conditions that cause a buildup of toxic materials in body’s cells. Applicant fails to teach how to identify or predict when and which person among us would be susceptible to such a LSD or developing the LSD, and predict when the person would need administration of the claimed rAAV9 or rAAVrh10 vector encoding the corresponding lysosomal enzyme before the LSD occurs to prevent the disease. Neither the specification nor the prior art teaches that administration of the claimed rAAV9 or rAAVrh10 vector encoding a lysosomal enzyme can prevent a person from getting a LSD caused by any possible mechanisms or cure the LSC caused by any possible mechanisms. Since the cause is due to genetic deficits or mutations, it is impossible to prevent a person from getting or developing a LSD because the gene mutation or gene deficiency is a natural process result. The specification fails to provide sufficient guidance as to enable one of skill in the art to practice the invention as it pertains to a method of prevention or curing. Further, Applicant also fails to provide specific guidance as to what specific amount of the claimed AAV9 or rAAVrh10 vector encoding a lysosomal enzyme can be used and thus would be effective to prevent or cure LSD caused by any possible mechanisms. Thus, a skilled artisan cannot contemplate a right amount to prevent the disease or to prevent a person from getting the disease or to cure the disease. 
Therefore, in view of the breadth of the claims, the lack of guidance in the specification, the limited examples, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by one of skill in the art to perform in order to practice the full scope of the claimed invention as it pertains to a method for treating a protein deficiency in the CNS or treating a CNS degenerative disease by the claimed fusion polypeptide.  

	
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 10-11, 13-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) &(a)(2) as being anticipated by Asokan et al. (US2012/0009268, published Jan 12, 2012, priority Feb 11, 2009, as in IDS).
Claims 2, 10-11, 13-14 and 16-17 are drawn to a method to prevent, inhibit or treat one or more neurological symptoms in a human having a lysosomal storage disease (LSD), comprising: administering to the human a composition comprising an effective amount of a recombinant adeno-associated virus (rAAV) vector comprising an open reading frame encoding a lysosomal storage enzyme, the expression of which in the human prevents, inhibits or treats one or more symptoms, wherein the rAAV comprises an AAV-9 capsid or  rAAVrh10 capsid. Dependent claims are directed to wherein the rAAV comprises an AAV9 capsid, an rhAAV10 capsid (claims 10 and 11), different administration methods including systemically, endovascularly, intrathecally or intracerebroventricularly (claim 13), wherein neurodegeneration is prevented, inhibited or treated (claim 14), wherein the human has MPSI, MPSII, MPSIII, Pompe Disease, Gaucher disease, Parkinson disease or ceroid lipofuscinosis (claim 16) and wherein the enzyme is alpha-L-iduronidase, induronate-2-sulfatase, heparan sulfate sulfatase, N-acetyl-alpha-D-glucosaminidase, beta-hexosaminidase, alpha-galactosidase, betagalactosidase, beta-glucuronidase, acid maltase or glucocerebrosidase (claim 17).  
Asokan et al. (US2012/0009268) teaches methods for treating lysosomal storage diseases (LSDs) or a mucopolysaccharidosis disorder  including MPSI (deficiency in alpha-L-iduronidase; also called Hurler syndrome), MPSII (deficiency in iduronate-2-sulfatase; also called Hunter syndrome), MPSVII (deficiency in beta-glucuronidase; also called Sly syndrome), Sanfilippo Syndrome A (deficiency in heparan sulfamidase), Sanfilippo Syndrome B (deficiency in N-acetylglucosaminidase), Sanfilippo Syndrome C (deficiency in acetyl-alpha-glucosaminide acetyltransferase), Sanfilippo Syndrome D (deficiency in N-acetylglucosamine 6-sulfatase), Morquio Syndrome A (deficiency in galactose-6-sulfate sulfatase), Morquio Syndrome B (deficiency in beta-galactosidase), Maroteaux-Lamy Syndrome (deficiency in N-acetylgalactosamine-4-sulfatase), Fabry disease (deficiency in alpha-galactosidase), Gaucher's disease (deficiency in glucocerebrosidase), Parkinson’s disease or Pompe disease (deficiency in acid alpha-glucosidase) by intravenous (systemic), intravascular (endovascular), intrathecal or intracerebroventricular or intraventricular administration of a recombinant AAV (rAAV) encoding a lysosomal storage enzyme to the brain of the patient, wherein the rAAV includes rAAV1-11 or other serotype of rAAV including rAAVrh10, wherein the lysosomal enzyme incudes alpha-L-iduronidase (IUDA), iduronate-2-sulfatase (IDS/I2S), heparan sulfate sulfatase (HSS), N-acetyl-alpha-D-glucosaminidase (NAGLU), beta-hexosaminidase (BH), alpha-galactosidase (AGA), betagalactosidase(BGA), beta-glucuronidase (BG) or glucocerebrosidase (GC), which meets the limitations recited in claims 2, 10-14 and 16-17 (see abstract, paragraphs [0237]-[0238], [0300]; [0280],[0298]-[0300], [0342]; [00361]; [0004]-[0005]; [0040]; [0054]; p. 4, table 1, 2nd col. (Rh10); [0059]; [0075]; [0083]-[0090], [0237]-[0248], table 4; [0033]-[0034]; [0058]-[0060]; [0083]-[0084]; [0377]-[0387], examples 5-9; claims 18-27,  in particular). The limitations recited in the preamble of independent claim 2 (i.e. inhibit or treat neurological symptoms in a human having a lysosomal storage disease) is an inherent result of administration of a rAAV encoding a lysosomal storage enzyme including IUDA, IDS/I2S, HSS, NAGLU, BH, AGA, BGA, BG or GC (see paragraphs [0004], [0033]-[0034]; [0058]-[0060]; [0083]-[0084]; [0377]-[0387], examples 5-9, in particular).
 Asokan also teaches different rAAV vectors including rAAV-1-11 vector or other serotype of AAV including rAAVrh10 as in claims 2 and 9-10 (see p. 4, table 1, 2nd col. (Rh10), paragraphs [0059], [0073]-[0076], [0083]-[0090]; [0241]-[0247], table 4, in particular). Asokan also teaches different LSDs including MPSI, MPSII, MPSIII, Pompe disease, Gaucher disease, Parkinson’s disease or ceroid lipofuscinosis as in claim 16 and different lysosomal storage enzymes as recited in claim 17 (see paragraphs [0238], [0300], claim 21, in particular). Thus, claims 2, 10-11, 13-14 and 16-17 are anticipated by Dodge (US2010/0173979).
8.	Claims 2, 10, 12-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) &(a)(2) as being anticipated by McCarthy et al. (US2013/0039888, published Feb 14, 2013, priority Jun 8, 2011, as in IDS).
McCarthy et al. (US2013/0039888) teaches methods of treating different lysosomal storage diseases including MPSIII by systemically or intra-cisternally (i.e. administered to cisterna magna), intraventricularly, intracranially, intraperitoneally administering to a patient a rAVV9 vector or other AAV 1-11 encoding N-acetyl-alpha-D-glucosaminidase (NAGLU), which meet the limitations recited in claims 2, 10, 12-14 and 16-17  (see paragraphs [0012]; [0027]; [0039]; [0044]-[0055]; [0102]-[0103]; p. 7, [0074]-p. 11,[0122] , examples 2-11; p. 20, claims 1-2, 8, 11-12, 17-18, 24, 27-28, in particular). 
The limitations recited in the preamble of independent claim 2 and dependent claim 14 (i.e. to inhibit or treat one or more neurological symptoms or inhibit neurodegeneration) are inherent results of administration of a rAAV encoding a lysosomal storage enzyme including NAGLU and as also evidenced by the results shown in paragraphs [0077]-[0089], [0091]-[0100] and [0102]-[0107] of McCarthey. McCarthy also teaches different rAAV vectors including rAAV-1-11 vector or rh74 as in claims 2 and 10 (see [0010]-[0012]; [0027], in particular). McCarthy also teaches MPSIII as in claim 16 and N-acetyl-alpha-D-glucosaminidase (NAGLU) as in claim 17 (see [0019]-[0027]; [0048], [0073]-[0074], in particular). Thus, claims 2, 10, 12-14 and 16-17 are anticipated by McCarthy et al. (US2013/0039888).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 2, 10-11, 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Asokan et al. (US2012/0009268) in view of Zhang et al. (Mol. Thera. 2011; 19:1440-1448, as in IDS) and Clearley et al. (Mol. Thera. 2006; 13:528-537).
Even if Asokan does not teach the claimed rAAVrh10 recited in claims 2 and 11, Zhang et al. and Clearley et al. teach this limitation and provide motivation and an expectation of success.
Zhang and Clearley teach the use of rAAV9 and rAAVrh10 for specifically targeting and expressing lysosomal enzymes in the brain regions. Zhang teaches that rAAVrh10 vector is as efficient as rAAV9 to specifically target to neurons of the CNS and express encoded genes in neurons of the CNS (see abstract; p. 1441-1445, in particular). Clearley teaches that injection of rAAV9 and rAAVrh10 vectors encoding a lysosomal enzyme into the brain can target to neurons of the CNS and result in the most enzyme positive tissue in specific brain regions including hippocampus, thalamus, cortex, striatum, spinal cord as compared to other AAV7 or AAV8 (see p. 529; p. 530-534, in particular). 
A person of ordinary skill in the art would have recognized that applying the known rAAVrh10 vector and technique disclosed by Zhang and Clearley to the Asokan’s method and AAV composition would have yielded the predictable result of encoding a lysosomal enzyme, and resulted in an improved product for better treatment of lysosomal storage diseases (LSDs). Injection of rAAV9 and rAAVrh10 vectors encoding a lysosomal enzyme into the brain can target to neurons of the CNS and result in the most enzyme positive tissue in specific brain regions including hippocampus, thalamus, cortex, striatum, spinal cord as compared to other AAV7 or AAV8 vector, and would increase patient’s satisfaction with recommended gene therapy treatment of LSDs  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known rAAVrh10 vector and technique disclosed by Zhang and Clearley to the Asokan’s  method and AAV composition, and yield the predictable result of a rAAVrh10 encoding a lysosomal enzyme including IUDA, IDS/I2S, HSS, NAGLU, BH, AGA, BGA, BG or GC for better targeting and expression of IUDA, IDS/I2S, HSS, NAGLU, BH, AGA, BGA, BG or GC in the brain and thereby treating LSDs or inhibiting or treating neurological symptoms in a human with LSDs. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.

10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Asokan et al. (US2012/0009268) in view of Zhang et al. (Mol. Thera. 2011; 19:1440-1448, as in IDS) and Clearley et al. (Mol. Thera. 2006; 13:528-537) as applied to claims 2, 10-11, 13-14 and 16-17 above, and further in view of Barkats et al. (US2015/0182637, published Jul 2, 2015, priority Jun 21, 2012) and McCarthy et al. (US2013/0039888, published Feb 14, 2013, priority Jun 8, 2011). 
Asokan, Zhang and Clearley are set forth above but do not teach that the rAAV is administered to the cisterna magna as in claim 12.
Barkats et al. (US2015/0182637) teaches a method of gene therapy by intra-cisterna magna administration of an AAV vector including a rAAV-9 or rAAV10 vector encoding a lysosomal enzyme to deliver the lysosomal enzyme to CSF to treat a multi-systemic diseases including lysosomal diseases as recited in claims 23 and 40-41 (see abstract; [0011]-[0017]; [0054]-[0071]; [0087]; [0115], p. 9-10, claims 1, 7, 10, 18, 25, 26, in particular). 
McCarthy et al. (US2013/0039888) teaches methods of treating MPSIII by systemically or intra-cisternally (i.e. administered to cisterna magna), intraventricularly, intracranially, intraperitoneally administering to a patient a rAVV9 vector or other AAV 1-11 encoding N-acetyl-alpha-D-glucosaminidase (NAGLU) (see paragraphs [0012]; [0027]; [0039]; [0044]-[0055]; [0102]-[0103]; p. 7, [0074]-p. 11,[0122] , examples 2-11; p. 20, claims 1-2, 8, 11-12, 17-18, 24, 27-28, in particular).
A person of ordinary skill in the art would have recognized that applying the known intra-cisterna magna administration of an AAV vector including a rAAV-9 or rAAV10rh vector encoding a lysosomal enzyme disclosed by Barkats and McCarthy to the Asokan, Zhang and Clearley’s method would have yielded the predictable result of delivering the vector encoding a lysosomal enzyme to the brain of the human with a LSD, and resulted in a better method of inhibiting or treating neurological symptoms in a human with LSDs. Injection of rAAV9 and rAAVrh10 vectors encoding a lysosomal enzyme into the brain via an intra-cisterna magna administration method can deliver the rAAV encoding a lysosomal enzyme to target to neurons of the CNS and result in the most enzyme positive tissue in specific brain regions, and would increase patient’s satisfaction with recommended gene therapy treatment of LSDs.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known intra-cisterna magna administration of an AAV vector including a rAAV-9 or rAAV10rh vector encoding a lysosomal enzyme disclosed by Barkats and McCarthy to the Asokan, Zhang and Clearley’s method, and yield the predictable result of delivering the rAAV9 or rAAVrh10 encoding a lysosomal enzyme including IUDA, IDS/I2S, HSS, NAGLU, BH, AGA, BGA, BG or GC for better targeting and expression of IUDA, IDS/I2S, HSS, NAGLU, BH, AGA, BGA, BG or GC in the brain and thereby treating LSDs or inhibiting or treating neurological symptoms in a human with LSDs. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.

11.	Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Asokan et al. (US2012/0009268) in view of Zhang et al. (Mol. Thera. 2011; 19:1440-1448, as in IDS) and Clearley et al. (Mol. Thera. 2006; 13:528-537, as in IDS) as applied to claims 2, 10-11, 13-14 and 16-17 above, and further in view of Zhu et al. (US8545837, issued Oct 1, 2013, priority Jun 25, 2010, as in IDS) and Cheng et al. (US2004/0204379, published Oct 14, 2004, as in IDS).
Asokan, Zhang and Clearley are set forth above but fail to teach that the human is treated with an immune suppressant as in claims 3-6 or that the rAAV and the immune suppressant are co-administered or the immune suppressant is administered before the rAAV as in claims 7-9.
Zhu (US8545837) teaches a method of treating a lysosomal storage disease having one or more symptoms associated with a disease of the central nervous system including MPSI (deficiency in alpha-L-iduronidase; also called Hurler syndrome), MPSII (deficiency in iduronate-2-sulfatase; also called Hunter syndrome), MPSIII, MPSVII (deficiency in beta-glucuronidase; also called Sly syndrome), Pompe Disease, Gaucher disease, Parkinson disease, or ceroid lipofuscinosis, comprising: intrathecally or intravenously, intracerebrally  administering to or injecting to the cisterna magna of a human patient a composition comprising an effective amount of a therapeutic protein including lysosomal storage enzymes recited in claim 17 alone or in combination with an immunosuppressant including immunosuppressants recited in as in claims 4-6 by coadminsitration, prior or after administration of lysosomal storage enzymes via systemic, intrathecal or intracerebral administration recited in claims 7-9 (see abstract;  col. 20, line1-col. 21, line 56, table 2; col. 22, line 43-col. 23, line 55; col. 31-col. 37; col. 41, line 29 to col. 43, line 27, in particular).
Cheng et al. (US2004/0204379) teaches different combinations of enzyme replacement therapy, gene therapy and small molecule therapy for the treatment of lysosomal storage diseases wherein the combinations include an immunosuppressant together with a gene therapy component or an enzyme component; and wherein the immunosuppressant includes different immunosuppressants recited in claims 4-6 (see abstract, in particular).
A person of ordinary skill in the art would have recognized that applying the known combination therapy of a lysosomal enzyme with an immunosuppressant and the known technique disclosed by Zhu and Cheng to the method of Asokan or the method of Asokan, Zhang and Clearley would have yielded the predictable result of inhibiting or treating neurological symptoms in a human with LSDs and resulted in a better method of inhibiting or treating neurological symptoms in a human with LSDs. The combination therapy of a lysosomal enzyme with an immunosuppressant would increase patient’s satisfaction with recommended treatment regimens.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Zhu and Cheng with the teaching of Asokan or the teachings of Asokan, Zhang and Clearley to arrive at the claimed invention recited in claims 3-8 with an expectation of success because the combination therapy of an lysosomal storage enzyme including the lysosomal storage enzymes recited in claim 17 with an immunosuppressant has been used to successfully treat lysosomal storage diseases including MPSI, MPSII or MPSIII or other LSDs, and has better results as taught by Zhu and Cheng.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known combination therapy of a lysosomal enzyme with an immunosuppressant and the known technique disclosed by Zhu and Cheng to the method of Asokan or the method of Asokan, Zhang and Clearley to inhibit or treat neurological symptoms in a human with LSDs, and yield the predictable result of better inhibiting or treating neurological symptoms in a human with LSDs. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.

12.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Asokan et al. (US2012/0009268) in view of Zhang et al. (Mol. Thera. 2011; 19:1440-1448, as in IDS) and Clearley et al. (Mol. Thera. 2006; 13:528-537, as in IDS) as applied to claims 2, 10-11, 13-14 and 16-17 above, and further in view of Passini et al., (US2009/0117156, published May 7, 2009, priority Feb 8, 2006, as in IDS). 
Asokan, Zhang and Clearley are set forth above but fail to teach that the human is immunotolerized to the enzyme prior to administration of the claimed composition as in claim 15. 
Passini (US2009/0117156) teaches a gene therapy for the treatment of a lysosomal storage disease (LSD) including MPSI, MPSII, MPSVII caused by a deficiency in alpha-L-induronidase, Iduronate-2-sulftase and Heparan N-sulfatase/alpha-N-actyl-glucosaminidase or other LSDs  ([0003]; table 1). Passini teaches that immunotolerizing the patient with the target gene product prior to administration of the claimed rAAV gets a better result while performing intrathecal administration to prevent induction of anti-target gene product response including IUDA, IDS/I2S, HSS, NAGLU, BH, AGA, BGA, BG or GC (see [0128]-[0131] in the reference of Passini, in particular). Passini teaches a gene therapy for the treatment of a lysosomal storage disease such as Neimann-Pick Type A disease (NPA) caused by a deficiency in acid sphingomyelinase (ASM) activity by administration of an AAV vector encoding human ASM (see [0052]-[0057], in particular). Passini teaches that injection of AAV2-hASM to the brain (AAV2-hASM-brain) induces robust anti-hASM antibody titers whereas systemic injection of AAV8-hASM (AAV8-hASM-systemic) appears to be immunotolerized to the expressed hASM (see [0128]-[0131], in particular). Passini teaches that the combination of AAV2-hASM-brain and AAV8-hASM-systemic showed high levels of hASM and low levels of anti-hASM antibodies whereas the AAV2 brain-alone group showed low levels of hASM and high levels of anti-hASM antibodies (see [0129], in particular). Passini teaches that the AAV8 systemic-alone group did not show any measurable correction of sphingomyelin or cholesterol storage in the brain. Passini teaches that the combination of injection of AAV2-hASM to the brain together with systemic injection of AAV8-hASM provides better results than AAV2-hASM-brain alone or AAV8-hASM-systemic alone (see [0128]-[0134], in particular). 
 The teaching of Passini provides a motivation to a skilled artisan to immunotolerize the patient with the lysosomal enzyme prior to administration of the claimed rAAV to get a better result while performing intrathecal administration to prevent induction anti-lysosomal enzyme response when treating a lysosomal storage disease.
A person of ordinary skill in the art would have recognized that applying the known method of immunotolerizing the patient with the target gene product prior to administration of the claimed rAAV to prevent induction of anti-target gene product response including IUDA, IDS/I2S, HSS, NAGLU, BH, AGA, BGA, BG or GC and technique disclosed by Passini to the Asokan’s method or the Asokan, Zhang and Clearley’s method would have yielded the predictable result of inhibiting or treating neurological symptoms in a human with LSDs, and resulted in a method of better inhibiting or treating neurological symptoms in a human with LSDs. Immunotolerizing the patient with the target gene product prior to administration of the claimed rAAV would get a better result to prevent induction of anti-target gene product response including IUDA, IDS/I2S, HSS, NAGLU, BH, AGA, BGA, BG or GC, and would increase patient’s satisfaction with recommended treatment regimens.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known method of immunotolerizing the patient with the target gene product prior to administration of the claimed rAAV to prevent induction of anti-target gene product response including IUDA, IDS/I2S, HSS, NAGLU, BH, AGA, BGA, BG or GC and technique disclosed by Passini to the Asokan’s method or the Asokan, Zhang and Clearley’s method to inhibit or treat neurological symptoms in a human with LSDs and yield the predictable result of preventing induction of anti-target gene product response including IUDA, IDS/I2S, HSS, NAGLU, BH, AGA, BGA, BG or GC and better inhibiting or treating neurological symptoms in a human with LSDs. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2, 10-11, 13-14 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9249424 in view of Zhang et al. (Mol. Thera. 2011; 19:1440-1448, as in IDS) and Clearley et al. (Mol. Thera. 2006; 13:528-537, as in IDS).
Claims 1-16 of US9249424 encompass a method to prevent, inhibit, or treat one or more neurological signs or symptoms associated with a deficiency in a lysosomal storage enzyme including IUDA, IDS/I2S, HSS, NAGLU, BH, AGA, BGA, BG or GC in a mammal, comprising: intranasally administering to the mammal a composition comprising an amount of a recombinant adeno-associated virus vector (including rAAV1-rAAV11, see col. 7-8) comprising an open reading frame encoding a lysosomal storage enzyme as recited in instant claim 17, effective to prevent, inhibit or treat the one or more neurological signs or symptoms associated with the deficiency. The claims of the ‘424 patents anticipate the instant claims because the active step, the material used in the method and the patient population recited in the issued patents are within the scope of the instant claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims recite the same method steps and appear to be directed to achieving the same goal, such as inhibiting or treating neurological symptoms in the same lysosomal storage diseases by the same lysosomal storage enzymes. Thus, the instant claims and the claims of the issued patents claim a non-distinct invention overlapping in scope because the same enzyme, the same active step and the same patient population recited in the methods of the issued patents can achieve the intended results recited in instant claims.
Even if the claims o the ‘424 patent do not teach the claimed rAAV9 or rAAVrh10 recited in claims 2 and 10-11, Zhang et al. and Clearley et al. teach these limitations and provide motivation and an expectation of success for the reasons set forth above under 103 rejection. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known rAAV9 or rAAVrh10 vector and technique disclosed by Zhang and Clearley to the ‘424 patent’s  method and AAV composition, and yield the predictable result of a rAAV9 or rAAVrh10 encoding a lysosomal enzyme including IUDA, IDS/I2S, HSS, NAGLU, BH, AGA, BGA, BG or GC for better targeting and expression of IUDA, IDS/I2S, HSS, NAGLU, BH, AGA, BGA, BG or GC in the brain and thereby treating LSDs or inhibiting or treating neurological symptoms in a human with LSDs.

14.	Claims 3-9, 12 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9249424 in view of Zhang (2011) and Clearley (2006), Zhu (US8545837), Cheng (US2004/0204379) and Passini (US2009/0117156).
While the claims 1-16 of the ‘424 patent do not teach treatment with an immunosuppressant as in claims 5-6 or prior to administration of the claimed rAAV as in claims 7-9 or the human is immunotolerized with the claimed gene product as in claim 15, Zhu (US8545837), Cheng (US2004/0204379) and Passini (US2009/0117156) teach these limitations and provide motivation and an expectation of success for the reasons set forth above under the 103 rejection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known combination therapy of a lysosomal enzyme with an immunosuppressant and the known technique disclosed by Zhu and Cheng to the method of the ‘424 patent to inhibit or treat neurological symptoms in a human with LSDs, and yield the predictable result of better inhibiting or treating neurological symptoms in a human with LSDs. It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known method of immunotolerizing the patient with the target gene product prior to administration of the claimed rAAV to prevent induction of anti-target gene product response including IUDA, IDS/I2S, HSS, NAGLU, BH, AGA, BGA, BG or GC and technique disclosed by Passini to the method of the ‘424 patent to inhibit or treat neurological symptoms in a human with LSDs and yield the predictable result of preventing induction of anti-target gene product response including IUDA, IDS/I2S, HSS, NAGLU, BH, AGA, BGA, BG or GC and better inhibiting or treating neurological symptoms in a human with LSDs.

15.	Claims 2-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8, 13, 21-24 and 26-40 of copending Application No. 15/717358, claims 1, 6-11 and 17-19 of copending Application No. 15/813908, claims 1-26 of copending Application No. 17/118353, claims 1-21 of copending Application No. 17/118395, claims 1-11, 20-22, 25-26 and 28-31 of copending Application No. 17/508714, claims 1-15 and 7-21 of copending Application No. 17/574118 or claims 1-11 of copending Application No. 17/972533. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application Nos. 15/717358, 15/813908, 17/118353, 17/118395, 17/508714, 17/574118 and 17/972533 encompass a method of using a composition comprising an rAAV9 or rAAVrh10 encoding a lysosomal enzyme including IUDA, IDS/I2S, HSS, NAGLU, BH, AGA, BGA, BG or GC for inhibiting or treating neurological symptoms in a human with LSDs including MPSI, MPSII, MPSIII, Pompe Disease, Gaucher disease, Parkinson disease, or ceroid lipofuscinosis. 
The instant claims are not patentable over the claims of the copending application Nos. 15/717358, 15/813908, 17/118353, 17/118395, 17/508714, 17/574118 and 17/972533 because the claims of the cited copending applications are a species of the generic claims of the instant claims. The material, the active step and the patient population recited in the methods of the claims in the cited copending applications can inherently result in the intended results recited in the preamble of the instant claims, and thus anticipate the instant claims. While not identical, the claims of the instant application and the copending applications encompass an invention overlapping in scope. Application claim a non-distinct invention overlapping in scope. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion

16.	NO CLAIM IS ALLOWED.

17.	Any inquiry of a general nature or relating to the status of this general application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Papers relating to this application may be submitted to Technology Center 1600, Group 1649 by facsimile transmission.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15, 1989).  Should applicant wish to FAX a response, the current FAX number for Group 1600 is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571) 272-4521.  The examiner can normally be reached on Monday-Thursday from 7:00 AM to 5:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached at (571) 272-0911.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Chang-Yu Wang
December 2, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649